 

 

riLeG
US, pis7Ri RICT COURT
AUGUSTA DIV
IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA 20HAR2L PH 3:00
AUGUSTA DIVISION

WALTON PLAZA PROPERTIES, LLC CLERK J DIST OF A.

and WALTON PLAZA INVESTORS,
LLC,

Plaintiffs,

Vv. CV 119-117
GH WALTON WAY, LLC d/b/a
GOLD’S GYM; GGWW LLC d/b/a
GOLD’S GYM WALTON WAY
EXTENSION; AUGUSTA FITNESS,
LLC d/b/a GOLD’S GYM BOBBY
JONES EXPY.; GG EVANS, LLC
d/b/a GOLD'S GYM EVANS; NORTH
AUGUSTA FITNESS, LLC d/b/a
GOLD’S GYM NORTH AUGUSTA;
SHAUN SMITH; and RICHARD
SIMEONE,

+ t+ + €  * FFF FF FF HF FF FF F F OF

Defendants.
ORDER

Before the Court are Defendants GGWW LLC; Augusta Fitness,
LLC; GG Evans, LLC; North Augusta Fitness, LLC; and Shaun Smith’s
(collectively, “Moving Defendants”) motion to dismiss complaint
(Doc. 4); Plaintiffs’ motion to amend complaint (Doc. 10); and
Richard Simeone’s motion to dismiss complaint (Doc. 15). Mr.
Simeone is the only party opposing Plaintiffs’ motion to amend
complaint; thus, the Court begins with his motion to dismiss

complaint.

 
 

 

I. DISCUSSION

A. Mr. Simeone’s Motion to Dismiss Complaint

Mr. Simeone’s first argument applies equally to either
complaint because he claims the case against him should be
dismissed for Plaintiffs’ failure to timely effect service.
(Simeone’s Mot. to Dismiss Compl., Doc. 15, at 7-10; Simeone’s
Resp. Opp’n Pls.’ Mot. to Amend Compl., Doc. 16, @ 3.) This Court
“only has jurisdiction over the named Defendants who have been

properly served.” Finch v. Med. Coll. of Ga., No. CV 109-150,

 

2010 WL 739268, at *3 (S.D. Ga. Mar. 1, 2010) (citing Prewitt

Enters., Inc. v. Org. of Petroleum Exporting Countries, 353 F.3d

 

916, 919 (11th Cir. 2003)).

Plaintiffs and Mr. Simeone agree as to the relevant facts
regarding service. Under Federal Rule of Civil Procedure 4(m),
Plaintiffs had until October 31, 2019,1 to serve Mr. Simeone.
(Simeone’s Mot. to Dismiss Compl., at 10; Pls.’ Resp. Opp’n
Simeone’s Mot. to Dismiss Compl., Doc. 24, at 2.) “Plaintiffs
acknowledge that [Mr.] Simeone was not served until December 17,
2019, well beyond the October 31, 2019 deadline imposed by Rule
4(m).” (Pls.’ Resp. Opp’n Simeone’s Mot. to Dismiss Compl., at

2.) Proof of service was not provided to Plaintiffs’ counsel until

 

1 This suit was removed from the Superior Court of Richmond County, Georgia, on
August 2, 2019, making service due by October 31, 2019. (Notice of Removal,
Doc. 1); Fep. R. Civ. P. 4(m).

 
 

 

January 8, 2020,2 nor filed with the Court until February 3, 2020.
(Id.; Aff. of Service.)

Plaintiffs attempt to explain the service delay by offering
emails between Plaintiffs’ counsel and U.S. Litigation Support
Services (“LSS”), the company contracted to serve Mr. Simeone.
(“Emails RE: Service,” Doc. 24-1, at 3, 5). Through the emails,
Plaintiffs show they initially reached out to LSS on September 5,
2019, inquiring about using LSS to serve Mr. Simeone. (Id. at 5.)
Thereafter, no communication is documented until an email on
December 3, 2019 — over a month after the deadline to serve had
passed — from Plaintiffs’ counsel to LSS providing: “Bill, we
talked about this on the phone a few weeks ago. I think you said
the service had been completed in Colorado but I have not seen a
return of service yet. Can you let me know the status of service
on this?” (Id. at 4.) Here, Plaintiffs’ counsel admits they spoke
with LSS where they were told “service had been completed by an
unspecified date in early November at the latest.” (Pls.! Resp.
Opp’n Simeone’s Mot. to Dismiss Compl., at 2.) There is no
evidence Plaintiffs’ counsel verified before the deadline whether
Mr. Simeone had been served. After the December 3, 2019 email,

Plaintiffs’ counsel and LSS emailed multiple times until

 

2 The proof of service cites the case as being in the wrong jurisdiction, Pitkin
County, Colorado, and uses the case number from the state court action. (See
Aff. of Service, Doc. 23.) The affidavit also states service was made on
December 17, 2019, but the affidavit was not notarized until January 8, 2020.
(Id.)

 
 

 

Plaintiffs’ counsel finally received proof of service in January.
(Emails RE: Service, at 1-4.)

1. Good Cause Warranting an Extension

 

If service is not timely made, “the court . . . must dismiss
the action without prejudice against chat defendant or order that
service be made within a specified time. But if the plaintiff
shows good cause for the failure, the court must extend the time
for service for an appropriate period.” FED. R. Civ. P. 4(m). “Good
cause exists ‘only when some outside factor, such as reliance on
faulty advice, rather than inadvertence or negligence, prevented

service.’” Lepone-Dempsey v. Carroll Cty. Comm'rs, 476 F.3d 1277,

 

1281 (llth Cir. 2007) (quoting Prisco v. Frank, 929 F.2d 603, 604
(llth Cir. 1991), superseded in part by statute as stated in

Horenkamp v. Van Winkle & Co., 402 F.3d 1129, 1132-33 (llth Cir.

 

2005) ) (upholding district court’s finding of no good cause when
the plaintiffs did “not show[] diligence in their efforts to serve
process on the defendants” by relying on the defendant’s word that
he would sign and return the waiver forms without requiring proof
he did so before the deadline). Courts compare good cause to the
concept of “excusable neglect,” requiring the party to show “good
faith and a reasonable basis for noncompliance with the time set

forth in the rule.” Pullins v. BI-LO Holdings, LLC, NO. CV 215-

 

162, 2016 WL 7217279, at *2 (S.D. Ga. Dec. 12, 2016) (finding no

good cause when the plaintiff's reason for failing to serve was

 
 

 

confusion over who the proper defendants were); see also Ward v.

Glynn Cty. Bd. of Comm’rs, CV 215-077, 2016 WL 4269041, at *10

 

(S.D. Ga. Aug. 11, 2016) (holding mistaken belief as to service
requirements or rules is not good cause). “Though good cause is
not defined in the rule, case law has made clear that good cause
requires some diligence by [P]Jlaintiffs and is more than
inadvertence of counsel or half-hearted attempts at service.”

Leonard v. Stuart-James Co., 742 F. Supp. 653, 661 (N.D. Ga. 1990)

 

(citing Geiger v. Allen, 850 F.2d 330, 333 (7th Cir. 1988); Braxton
v. United States, 817 F.2d 238, 242 (3d Cir. 1987)).

In cases where good cause is founded on counsel’s reliance on
a process server, the process server provides some seemingly valid

proof that the party was served, but that proof is ultimately

 

faulty. Compare Balogun v. Pollack & Rosen, P.C., No. 1:11-CV-
02028-JOF-LTW, 2012 WL 13130438, at *2 (N.D. Ga. Feb. 29, 2012)
(finding good cause when process server “provided a sworn Affidavit
of Service indicating that he served the [defendant]” and there
was “nothing on the face of [the] Affidavit of Service that would
prompt the reader to question the authenticity of the statements
made therein”), and King v. Lumpkin, No. 1:11-cv-0549-WSD, 2012 WL
12888676, ‘at *7 (N.D. Ga. Feb. 13, 2012) (counsel relied on
“process server's statement that {the individual served]
stated ... that she was an agent for service for [the]

[djefendant”), with Lovelace v. Acme Mkts., Inc., 820 F.2d 81, 84-

 

 
 

 

85 (3d Cir. 1987) (finding no good cause when counsel relied on
process server’s word but received no proof of service), Roy’s 860

Flatbush Variety Corp. v. Fed. Emergency Mgmt. Agency, No. 92 CIV.

 

440 (CSH), 1993 WL 403986, at *3 (S.D.N.Y. Oct. 5, 2993) (counsel
relied solely on “process server’s assurances of prompt
delivery”), and Leonard, 742 F. Supp. at 660-61 (plain from the
face of the return that one defendant was not served). Ultimately,
Plaintiffs “bear[] the burden of proving. . . good cause for

failure to effect timely service.” Lawrence v. Bank of Am. N.A.,

 

No. 1:13-cv-03557-AT-RGV, 2014 WL 12859731, at *5 (N.D. Ga. May
30, 2014) (citations and internal quotation marks omitted).
Plaintiffs only cite Lepone-Dempsey to support their claim
that. there was good cause for their failure to serve without
attempting to distinguish Lepone-Dempsey, which found no good
cause. Plaintiffs’ evidence shows that it hired LSS to serve Mr.
Simeone in early September; the deadline for service passed on
October 31, 2019; and a few weeks before “December 3, 2019,
Plaintiffs’ counsel called LSS to inquire about service. Even if
Plaintiffs’ counsel called LSS before the deadline and LSS told
Plaintiffs’ counsel Mr. Simeone had been served, without proof of
such service, Plaintiffs’ counsel would not have good cause.
Regardless, Plaintiffs’ counsel does not offer any proof that he

contacted LSS before the deadline or had reason to believe Mr.

 
 

 

Simeone was served before the deadline. The Court finds Plaintiffs
fail to show good cause for the delay.

2. Other Circumstances Warranting an Extension

 

“Even in the absence of good cause, a district court has the
discretion to extend the time for service of. process.” lLepone-
Dempsey, 476 F.3d at 1281. After a finding of no good cause:

[T]the district court must still consider whether any

other circumstances warrant an extension of time based

on the facts of the case. Only after considering whether

any such factors exist may the district court exercise

its discretion and either dismiss the case without

prejudice or direct that service be effected within a

specified time.

Id. at 1282. The advisory committee’s note to Rule 4 explains
that this “(rJelief may be justified, for example, if the
applicable statute of limitations would bar the refiled action, or
if the defendant is evading service or conceals a defect in

attempted service.” FED. R. Civ. P. 4(m) advisory committee’s note

to 1993 amendments; see also Horenkamp, 402 F.3d at 1132-33

 

(upholding district court’s extension of time to serve even without
good cause for the delay because statute of limitations had run).
However, “the running of the statute of limitations does not
require that a district court extend the time for service of
process.” Horenkamp, 402 F.3d at 1133.

Mr. Simeone was ultimately served on December 17, 2019, forty-
seven days after the deadline and 137 days after removal of the

case to this Court. (Pls.’ Resp. Opp’n Simeone’s Mot. to Dismiss

 
 

 

Compl., at 2.) Plaintiffs state there is no statute of limitations
issue preventing refiling the case and no evidence Mr. Simeone
evaded service. (Id. at 3.) Plaintiffs only argue the Court
should exercise its discretion because “witness memories or
evidence may degrade” given that the underlying events occurred in
2011 and 2013. (Id.) Plaintiffs offer no’ support that this
Warrants extending the service deadline. Further, Plaintiffs’
counsel’s actions show no urgency to correct the delay in service.
Plaintiffs’ counsel admits to believing service had been completed
on “an unspecified date in early November at the latest”; yet,
Plaintiffs’ counsel failed to take any action at that time even
though uncertain whether service was timely made, such as moving
for an extension of time to serve, promptly requesting proof of .
service, or hiring another company to effect service and offer
proof with haste. Plaintiffs’ counsel did not begin pressing for
proof of service until December, and efforts begun then — over a
month after the deadline — do not persuade the Court an extension
is warranted. Consequently, the Court lacks jurisdiction over Mr.
Simeone.
B. Motion to Amend Complaint

The Court now turns to Plaintiffs’ motion to amend complaint.
Pursuant to Federal Rule of Civil Procedure 15:

A party may amend its pleading once as a matter of course

within: (A) [twenty-one] days after serving it, or (B)
if the pleading is one to which a responsive pleading is

 
 

 

required, [twenty-one] days after service of a
responsive pleading or [twenty-one] days after service
of a motion under Rule 12(b), (e), or (f), whichever is
earlier.
Fep. R. Civ. P. 15(a)(1). “In all other cases, a party may amend >
its pleading only with the opposing party’s written consent or the
court’s leave.” Id. at 15(a) (2). “The court should freely give
leave when justice so requires.” Id. Furthermore, “[o]rdinarily,

a party must be given at least one opportunity to amend before the

district court dismisses the complaint.” Corsello v. Lincare,

 

Inc., 428 F.3d 1008, 1014 (llth Cir. 2005).

Plaintiffs filed their motion to amend complaint twenty-eight
days after Moving Defendants filed their motion to dismiss
complaint. As such, Plaintiffs may only amend with the opposing
party’s written consent or the Court’s leave. Moving “Defendants -
do not oppose Plaintiffs’ [m]Jotion” to amend complaint. (Moving
Defs.’ Resp. Pls.’ Mot. to Amend Compl., Doc. 12, at 1.) GH Walton
Way, LLC filed nothing in response to Plaintiffs’ motion to amend

complaint.3 Mr. Simeone was the only defendant who opposed

 

3 GH Walton Way, LLC has been inactive in the litigation thus far seemingly
because of lack of service. (See Acknowledgement of Service, Doc. 1-2
(submitted on behalf of all named defendants except GH Walton Way, LLC and
Richard Simeone).) On February 12, 2020, Mr. Simeone pointed out this potential
deficiency, but Plaintiffs have yet to acknowledge or reply to Simeone’s
assertion. (Simeone’s Reply Supp. Mot. to Dismiss Compl., Doc. 25, at 9.)

Even if a proper defendant, GH Walton Way, LLC does not oppose Plaintiffs’
motion to amend complaint. See State Farm Mut. Auto. Ins. Co. v. Marshall, 175
F. Supp. 3d 1377, 1385 (S$.D. Ga. 2016) (quoting Jones v. Bank of Am., N.A., 564
F. App’x 432, 434 (11th Cir. 2014)) (“A party’s failure to respond to any
portion or claim in a motion indicates such portion, claim or defense is
unopposed. When a party fails to respond to an argument or otherwise address
a claim, the Court deems such argument or claim abandoned.”).

 

9

 
 

 

Plaintiffs’ motion to amend complaint, (Simeone’s Resp. Opp’n
Pls.’ Mot. to Amend Compl.), however, because Mr. Simeone is no
‘longer a party to this action, the Court finds there is no
outstanding objection. Because there is no objection, the Court
should freely give leave to amend, and a plaintiff should
ordinarily be given at least one opportunity to amend, the Court
allows Plaintiffs an opportunity to amend.
C. Moving Defendants’ Motion to Dismiss Complaint

“Tt is well-established that an amended complaint
super[s]edes an original complaint and renders the original

complaint without legal effect.” Renal Treatment Ctrs.—Mid-Atl.,

 

Inc. v. Franklin Chevrolet-Cadillac-Pontiac-GMC, No. 608CV087,

 

2009 WL 995564, at *1 (S.D. Ga. Apr. 13, 2009) (quoting In re

Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928

 

 

(8th Cir. 2005)) (citing Fritz v. Standard Sec. Life Ins. Co. of

N.Y., 676 F.2d 1356, 1358 (11th Cir. 1982)); accord Malowney v.

 

 

Fed. Collection Deposit Grp., 193 F.3d 1342, 1345 n.1 (11th Cir.
1999) (“An amended complaint supersedes an original complaint.”).
Because Plaintiffs’ amended complaint supersedes their original |

complaint, Moving Defendants’ motion to dismiss complaint is moot.

II. CONCLUSION
IT IS HEREBY ORDERED that Mr. Simeone’s motion to dismiss

complaint based on lack of service and jurisdiction (Doc. 15) is

10

 
 

 

GRANTED, Plaintiffs’ motion to amend complaint (Doc. 10) is
GRANTED, and Moving Defendants’ motion to dismiss complaint (Doc.
4) is DENIED AS MOOT. This action as against Mr. Simeone is
DISMISSED WITHOUT PREJUDICE, and the Clerk is DIRECTED to TERMINATE
Richard Simeone as a party. Plaintiffs shall file the amended
complaint (Doc. 10-1) as a stand-alone entry on the docket within
SEVEN (7) DAYS from the date of this order. Further, Plaintiffs
SHALL SHOW CAUSE to the Court in writing within FOURTEEN (14) DAYS
from the date of this Order why GH Walton Way, LLC should not be
dismissed without prejudice for lack of service.

ORDER ENTERED at Augusta, Georgia, this 2 say of March,

2020.

   

  
 
   
 

J.
UN
SOUTHE

   

N DISTRICT OF GEORGIA

11

 
